Citation Nr: 0600682	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected right foot callus, second distal metatarsal head, 
status post dorsal flexor wedge osteotomy, with nerve 
entrapment, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from June 1972 to August 
1976.

In a January 1977 rating decision, the RO granted service 
connection for a right foot disability.  A noncompensable 
disability rating was assigned.

In a July 1997 rating decision, the RO, in pertinent part, 
denied the veteran's claim of entitlement to a compensable 
evaluation for his service-connected right foot disability.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal of this issue by submitting a substantive appeal (VA 
Form 9) in November 1997.  In a May 2000 rating decision, the 
RO increased the rating assigned for this disorder to 10 
percent, effective as of May 19, 1997.  In a January 2003 
rating decision, the rating assigned for this disability was 
increased to 20 percent, effective as of November 30, 2001.  
The veteran continued to indicate disagreement with the 
assignment of that rating; see AB v. Brown, 6 Vet. App. 35 
(1993) [on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded.]

In a July 2004 decision, the Board, in pertinent part, 
remanded this claim for additional development.  After this 
was accomplished, a supplemental statement of the case (SSOC) 
was issued in August 2005 which continued to deny the 
veteran's claim.   The case is again before the Board for 
appellate consideration.



Issues not on appeal

In July 2004, the Board rendered decisions on three issues 
then on appeal: entitlement to increased disability ratings 
for bilateral knee disabilities; and entitlement to a 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30.  Those issues have been finally 
decided, and the Board will address them no further.  See 
38 C.F.R. § 20.1100 (2005). 

In its July 2004 decision, the Board noted that a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability of the right foot was denied by the RO 
in June 2000, and that a claim for service connection for a 
bone spur of the right heel was granted by the RO in April 
2003 and assigned a 10 percent disability rating.  The Board 
also noted that the veteran is not shown to have appealed 
either decision, and that those matters were not within the 
Board's jurisdiction and would not be discussed further.  

The Board also noted in its July 2004 decision that the 
veteran, in May 1997, had indicated that he wanted service 
connection for an ulcer disorder, which he claimed was 
secondary to medications taken for his service-connected 
bilateral knee disabilities.  He indicated in a VA Form 9 
filed in January 1998 that he desired service connection for 
a skin condition of the right foot ("jungle rot").  In May 
2004 he filed a claim requesting service connection for a 
back disorder, claimed as secondary to his service-connected 
right foot disability.  The Board noted that these three 
claims had not been addressed by the RO, and referred them to 
the RO for appropriate development and adjudication.  Review 
of the veteran's claims file does not indicate that the RO 
has taken action on these three claims.  

In addition, the veteran has filed claims of service 
connection for hip and neck disorders as secondary to his 
service-connected right foot disorder (in February 2004 and 
September 2004); a claim for an increased disability rating 
for his service-connected left knee disorder (in September 
2004); a claim for a total rating based on individual 
unemployability due to service-connected disabilities (in 
March 2004); and entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the right 
foot (in June 2004).  These issues, in addition to the issues 
that were noted in July 2004 as not before the Board, are 
referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  A right foot disorder, characterized as right foot 
callus, second distal metatarsal head, status post dorsal 
flexor wedge osteotomy, with nerve entrapment, is manifested 
primarily by nerve entrapment, calluses and a tender scar.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
foot disorder so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
service-connected right foot callus, second distal metatarsal 
head, status post dorsal flexor wedge osteotomy, with nerve 
entrapment, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2005).

2.   The criteria for an increased disability rating for the 
veteran's service-connected right foot disorder on an 
extraschedular basis are not met.  38 C.F.R. 3.321(b)(1) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected right foot disorder, which he alleges is 
more severe than currently evaluated.  He specifically 
alleges that he has constant right foot pain, and that the 
nerves in this foot have been "killed."  He also avers that 
he cannot put weight on the foot, which in turn prevents him 
from working.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the July 
1997, November 1997, May 2000, March 2002, and January 2003 
rating actions, and in the statements of the case (SOC) and 
various supplemental statements of the case  issued during 
the course of the development of his appeal, of the relevant 
law and regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
March 2002, March 2003, and August 2003.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, he was advised that VA was responsible for 
obtaining relevant federal records, to include service 
medical records from the military, from VA medical centers, 
and from other federal agencies to include the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
records not held by a federal department or agency, to 
include records from state or local governments, private 
medical care providers, current or former employers, and 
other non-federal governmental sources.  He was furnished 
with VA Form 21-4142, Authorization and Consent to Release 
Information, to facilitate release of medical evidence from 
private doctors and hospitals.  He was specifically advised 
that he "must give enough information about your records so 
that we can request them from the person or agency that had 
them," and that "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Emphasis in 
original).  In addition, he was advised to "[s]end us any 
medical reports you have", and, by SSOC in August 2005, that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b)(1).  The veteran was thus notified 
that he could submit any additional evidence in support of 
his claim.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes the requirements of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), whereby the Court appeared 
to indicate that a claimant is to be provided with VCAA 
notice prior to adjudication of his or her claim.  The 
veteran's claim was initially considered by the RO in July 
1997, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice before initial 
adjudication of the claim was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  

This claim was subsequently adjudicated by the RO following 
issuance of VCAA notice in March 2002, March 2003 and August 
2003, as reflected by the SSOC issued in August 2005.  The 
Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and the reports of VA examinations.  The veteran has 
not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered but 
declined the opportunity to present testimony at hearings at 
the RO and/or before a Veterans Law Judge.  There are no 
outstanding hearing requests.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].



	(CONTINUED ON NEXT PAGE)





Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, unspecified 
foot injuries ("foot injuries, other") are rated as 
follows:

	Severe				30%
	Moderately severe		20%
	Moderate			10%

	Note:  With actual loss of use of the foot, rate 40%

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  However, the Court has held 
that, where, as here, entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, 
although the Board has considered the entire evidentiary 
record, it has focused on the more recent medical evidence, 
including VA examination reports and outpatient treatment 
records.

The report of a March 2000 VA foot examination notes that an 
osteotomy was performed in 1997 to elevate the second 
metatarsal head in an attempt to alleviate a painful callus.  
Since that surgery, the veteran continued to be bothered by a 
painful and tender callus on the plantar aspect of the right 
foot as well, as a painful surgical scar on the dorsum of the 
foot.  

VA treatment reports dated in July 2002 and August 2002 note 
complaints of foot pain, with the veteran indicating in 
August 2002 that he walked on the side of the foot to stop 
the top of the foot from hurting.  

February 2004 and January 2004 VA podiatry treatment reports 
note complaints of radiating pain proximal to the incision 
scar.  However, no pain was elicited on lateral compression 
of the metatarsal heads, or on palpation of the plantar 
metatarsal heads.  

A report of May 2004 VA outpatient podiatry treatment shows 
that there were complaints of foot pain, with a diagnosis of 
superficial nerve entrapment with paresthesia.  

The report of the most recent clinical evaluation of this 
disorder, which was conducted by VA in September 2004, shows 
that there was a 5.5 cm. healed scar at the dorsum of the 
foot that was tender to palpation, and that there was 
tenderness on the dorsum of the foot near the distal tibia.  
There were calluses on the dorsal aspect of the second toe 
and on the lateral aspect of the heel.  There was hypesthesia 
over the scar and over the base of the second metatarsal on 
the plantar aspect, and the veteran was noted as ambulating 
with an antalgic gait.  He did not require an assistive 
device, and that there was normal sensation on the dorsum and 
plantar surfaces.  The report indicates diagnoses of right 
foot entrapment neuropathy, right medial dorsal superficial 
calcaneus nerves with subjective worsening symptoms; and 
calluses, lateral heel and second toe.  The examiner stated 
that the veteran's calluses were related to his service-
connected nerve entrapment, that he had an altered gait, 
which can cause the callus formation, and that he had 
significant pain.

The report of a VA general medical examination, also 
conducted in September 2004, reflects similar symptoms, such 
as a healed but tender scar and several calluses; it also 
notes that he was able to heel and toe walk, albeit with some 
difficulty and pain in his feet.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right foot disability is currently rated by the 
RO under Diagnostic Codes 8529-5284.  See 38 C.F.R. § 4.27 
(2002) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]. 

Diagnostic Code 8529 [external cutaneous nerve of thigh] does 
not appear to be appropriate, inasmuch as the veteran's 
disability specifically pertains to right foot problems, 
characterized as a callus on the second distal metatarsal 
head, and residuals of a dorsiflexor wedge osteotomy with 
subsequent scar and nerve entrapment.  There is no indication 
that the cutaneous nerve of the thigh is involved; medical 
records, to include the report of the September 2004 VA 
examination, show that there is nerve entrapment on the 
dorsal aspect of the right foot.  

Accordingly, Diagnostic Code 5284, and this code only, is 
deemed by the Board to be the most appropriate code, inasmuch 
as it pertains specifically to the disability at issue (a 
foot disability).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate, and the veteran has not requested 
that another diagnostic code be used.  

In that regard, the Board notes that scars can be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  Of 
particular application would be Diagnostic Codes 7803 [scars, 
superficial, unstable], 7804 [scars, superficial, painful on 
examination], and 7805 [scars, other].  Under Diagnostic 
Codes 7803 and 7804, however, the maximum rating that can be 
assigned is 10 percent, while Diagnostic Code 7805 
specifically refers to rating on "limitation of function of 
affected part" (in essence, referring the adjudicator in 
this instance to Diagnostic Code 5284).  Thus, rating the 
veteran under a scar code would not be to his benefit.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  In this instance, however, as 
the discussion below makes apparent, the pathology resulting 
from the veteran's right foot scar, to include complaints of 
tenderness and pain, cannot be disassociated from the 
pathology of right foot impairment, with the Board therefore 
concluding that the veteran's right foot disability is best 
evaluated, for rating purposes, under Diagnostic Code 5284.

Accordingly, the Board concludes that Diagnostic Code 5284 is 
the most appropriate code with regard to this claim.

Schedular rating

The veteran's right foot disability is currently rated as 20 
percent disabling which, under Diagnostic Code 5284, 
contemplates moderately severe impairment.  An increased 
rating, to 30 percent, would be appropriate if this 
disability is shown to be productive of impairment that could 
be considered to be severe in nature.

The Board observes in passing that the words "moderately 
severe" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2005). 

The Board initially observes that, in addition to the post-
surgical residuals which are here under review, the veteran 
is also service connected for a right heel spur secondary 
thereto.  A 10 percent disability rating as been assigned for 
that disability.  The Board must take this into consideration 
in rating the veteran's foot disability.  See 38 C.F.R. 
§ 4.14 [avoidance of pyramiding].

The medical evidence demonstrates that the veteran's post-
surgical osteotomy residuals encompass nerve entrapment; a 
tender scar, and calluses, which together cause altered gait 
and "significant pain".

The veteran's right foot disability is manifested, in brief, 
primarily by several calluses and a scar that is productive 
of pain due to nerve entrapment, with resultant altered gait 
but the ability to ambulate without assistance.  After having 
carefully considered the matter, the Board believes that the 
disability picture here presented, even excluding the 
separately service connected heel spur, more closely 
approximates a severe disability.  Accordingly, a 30 percent 
schedular rating is warranted.  See 38 C.F.R. § 4.7 (2005).   

The Board additionally observes that Diagnostic Code 5284 
allows for the assignment of a 40 percent rating for loss of 
use of the foot.  In this case, there is no evidence of loss 
of use of the veteran's foot, and he does not appear to so 
contend.  It is clear that the veteran can ambulate, and he 
does noes not even require the use of an assistive device.  

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2005).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Esteban considerations

As was noted previously, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban, supra.  
In this case, the several manifestations of the veteran's 
post-surgical right foot disability (nerve entrapment, 
calluses and a tender scar) are elements of a single 
pathology.  However, for reasons stated immediately below the 
Board believes that separate ratings are not appropriate.  

In essence, the veteran is complaining of pain, regardless of 
its source; in addition, the various manifestations of the 
disability contribute to the altered gait.  It appears from 
the medical records that attempting to break down the pain 
and the altered gait into component parts would be an 
exercise in futility.  The 30 percent disability rating which 
has now been assigned by the Board takes into consideration 
the various manifestations of the disability.  

Moreover, as noted elsewhere in this decision a 10 percent 
disability is separately assigned for the right heel spur.  
To assign more than 40 percent for the right foot would in 
the Board's opinion constitute improper pyramiding.  
Moreover, this would violate the "amputation rule", which 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed  See 38 
C.F.R. § 4.68 (2005).  [Amputation of the foot warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2005).]

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for treatment for his right foot 
disability.  While the veteran has been hospitalized, this 
appears to have been for psychiatric problems and substance 
abuse.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
While the veteran has alleged that his right foot impairment 
renders him unemployable, a review of the record shows a 
history of polysubstance abuse, which appears to have 
rendered him unemployable and homeless.  The report of a 
February 1996 VA psychiatric hospitalization indicates that 
the veteran reported that he had been fired from his job of 
13 years.  The veteran was described as "emotionally 
unstable and agitated."  Diagnoses were polysubstance abuse, 
alcohol plus cocaine; rule out major depressive disorder.      
The foot disorder was not mentioned.

Moreover, while the veteran also appears to be unemployable 
due to physical problems, this appears to be due to multiple 
health conditions, including his neck, lower back, and knees.  
A March 2004 VA rehabilitation consult referred to  "51-
year-old with lower back, neck pain, myofascial pain 
syndrome, degenerative joint disease of his right shoulder, 
and right knee."  Interestingly, the right foot was not 
listed.     

After having considered the evidence as a whole, the Board 
discounts the veteran's self-serving statement that the right 
foot disability renders him unemployable.  The Board finds 
the objective medical evidence, which shows other causes for 
his unemployment, to be more credible and more probative.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In any event, any occupational impairment specifically 
resulting from his right foot disorder, as currently 
demonstrated by the veteran and not including his separately-
rated right foot bone spur, is specifically contemplated in 
the rating currently assigned for that disability.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected right foot disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for reasons expressed above, the Board concludes 
that an increased rating for the veteran's right foot 
disorder, characterized for rating purposes as right foot 
callus, second distal metatarsal head, status post dorsal 
flexor wedge osteotomy, with nerve entrapment, is warranted.  
A 30 percent rating is assigned.


ORDER

An increased disability rating, 30 percent, for service-
connected right foot callus, second distal metatarsal head, 
status post dorsal flexor wedge osteotomy, with nerve 
entrapment, is granted, subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


